Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I Species I and subspecies A in the reply filed on 08/24/2022 is acknowledged.  The traversal is on the ground(s) that “office has failed to articulate facts sufficient to demonstrate that a serious search and/or examination burden would be placed on the Office if the restriction were not required”.  This is not found persuasive because there is a serious search and examination burden because the inventions and species are distinct the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or U.S.C. 112, first paragraph. 

The requirement is still deemed proper and is therefore made FINAL.

Claims 12-20 drawn to a non-elected invention and/or species were cancelled in the amendment submitted 08/24/2022.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fisher et. Al. (US 5135880 A hereinafter Fisher).

Regarding claim 1, Fisher teaches in Figs. 1-6 and/or 14, with associated text a method of forming a semiconductor arrangement, comprising: 
forming a first well 7b to a first depth and a first width in a substrate 4 (Figs. 1-2, column 8, lines 56-64); and 
forming a second well 7a to a second depth and a second width in the substrate (Figs. 2-3, column 9, line 60-65), wherein: the second well surrounds the first well, the first depth is greater than the second depth, and the second width is greater than the first width (Fig. 3, column 6, line 66-column 7, line2).  

Regarding claim 3, Fisher teaches driving dopants of the first well from the first depth in the substrate to a third depth in the substrate by subjecting the substrate to a dopant drive-in condition (column 8, line 65-column 9, line 3).  

Regarding claim 4, Fisher teaches the dopant drive-in condition comprises a temperature within a range of 900 Celsius to 1000 Celsius (column 8, line 65-column 9, line 3).  


Regarding claim 6, Fisher teaches forming a first conductive region 9 in the second well; and 
forming a second conductive region 10 in the substrate (Fig. 6, column 10, lines 51-60).  

Regarding claim 7, Fisher teaches forming the first conductive region comprises doping the substrate with a first dopant type (n-type, column 10, lines 51-60), and the first dopant type is a different dopant type than a dopant type of the second well (p-type, column 9, line 60-65).  

Regarding claim 8, Fisher teaches forming a first conductive region within the second well and to a first side of the first well (9 is on the left side of 7b, Fig. 14); and forming a second conductive region 60 within the second well and to a second side of the first well, opposite the first side (60 is on the right side of 7b, Fig. 14, column 17, lines 59-65).  

Regarding claim 9, Fisher teaches forming the second well comprises forming the second well in the substrate at opposite sides of the first well (Fig. 3).  

Regarding claim 10, Fisher teaches the first well is formed with a first dopant type, the second well is formed with a second dopant type, and the second dopant type is a same dopant type as the first dopant type (7b is p-type column 8, lines 56-64 and 7a is p-type column 9, line 60-65).  

Claims 1, 5-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yamamoto et. Al. (US 20120032313 A1 hereinafter Yamamoto).

Regarding claim 1, Yamamoto teaches in Figs. 1, 27D and 27E, 27D and 27E showing different arrangement of the anode extension portion 9 (paragraph [0142]), with associated text a method of forming a semiconductor arrangement, comprising: 
forming a first well 9a to a first depth and a first width in a substrate 1 (Fig. 27D or 27E, paragraph [0053]); and 
forming a second well 7 to a second depth and a second width in the substrate 7 (Fig. 27D or 27E, paragraph [0053]), wherein: the second well surrounds the first well, the first depth is greater than the second depth, and the second width is greater than the first width (Fig. 27D or 27E).  

Regarding claim 5, Yamamoto teaches forming a buried oxide layer 1b in the substrate (Fig. 27D or 27E, paragraph [0047]), wherein: forming the first well comprises forming the first well to a third depth in the substrate, and the third depth is a depth of an upper surface of the buried oxide layer (Fig. 27D or 27E).  

Regarding claim 6, Yamamoto teaches forming a first conductive region 8 in the second well; and 
forming a second conductive region 5 in the substrate.  

Regarding claim 9, Yamamoto teaches forming the second well comprises forming the second well in the substrate at opposite sides of the first well (Fig. 27D or 27E).  

Regarding claim 10, Yamamoto teaches the first well is formed with a first dopant type, the second well is formed with a second dopant type, and the second dopant type is a same dopant type as the first dopant type (Fig. 27D or 27E).  

Regarding claim 11, Yamamoto teaches a concentration of the first dopant type is greater than a concentration of the second dopant type (Fig. 27D or 27E, paragraphs [0051] and [0053])).  
.
Claims 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et. Al. (US 20210028166 A1 hereinafter Shin).

Regarding claim 21, Shin teaches in Figs. 3A-4B with associated text a method of forming a semiconductor arrangement, comprising: 
forming a first well 7b in a substrate (10, 20, 30 and 40) (Fig. 3A, paragraph [0074]); 
forming an isolation structure 72 in the substrate after forming the first well (Fig. 3B, paragraph [0075]); and 
forming a second well 100 and a third well 81R in the substrate after forming the isolation structure (Fig. 4A, paragraphs [0077]-[0078]), wherein: the second well surrounds the first well (outer portions of 100 surround 60 in a lateral direction (Figs. 3A-4A, paragraph [0077]), and the isolation structure is between the second well and the third well Fig. 4A).  

Regarding claim 22, Shin teaches the first well has a first depth and the second well has a second depth less than the first depth (Fig. 4A).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1.

	Regarding claim 2, Yamamoto teaches the method of claim 1.
	Yamamoto does not specify the first depth is at least 0.1 micrometers greater than the second depth however Yamamoto teaches the second depth is 3.1 mu (paragraph [0051]) and in the embodiment of Fig. 36 a first depth of a region 9 similar to the first depth in the embodiment of Figs. 27D or 27E, is 15 micrometers (Fig. 36 paragraph [0155])) so that by using this depth in the embodiment of Fig. 276D or 27E the first depth would be at least 0.1 micrometers greater than the second depth.
	Using the first thickness of the embodiment of Fig. 36 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 21 and further in view of Lapis (US 20160293744 A1).

	Regarding claim 23, Shin teaches the method of claim 21.
	Shin does not specify forming an oxide layer overlying the isolation structure and the third well.  
Lapis teaches in Fig. 1 with associated text forming an oxide layer 50 (SiO2 paragraph [0049]) overlying an isolation structure 33 and a third region (portion of 13 near 45 (paragraph [0045]) similar to the isolation structure and the third well of Shin.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an oxide layer similar to that of Lapis over the isolation structure and the third well of Shin because according to Lapis such a structure covers the gate electrode 42, the P-type base region 43, the N-type emitter region 44, and the P-type collector region 45 (Lapis paragraph [0049] so that such a structure would be useful to cover and protect similar structures in the method of Shin.

Claims 24 -26 are rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 21 and further in view of Yamamoto.

	Regarding claim 24, Shin teaches the method of claim 21, comprising forming a conductive region 83L in the second well  (Fig. 5A, paragraph [0082]).
	Shin does not specify the conductive region is between the first well and the isolation structure.  
Yamamoto teaches in Fig. 37 with associated text a conductive region 73 (paragraph [0164]) similar to that of Shin is between a first well 82 and an isolation structure 3 similar to that of Shin (Fig. 37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the conductive region of Shin between the first well and the isolation structure as taught by Yamamoto because according to Yamamoto by using such a structure the body layer 81 and the deep layer 82 increase the avalanche capability (Yamamoto paragraph [0164] so that such a structure would be useful to increase the avalanche capability in the method of Shin furthermore according to Yamamoto such an arrangement would be suitable in such a device.

Regarding claim 25, Shin teaches the conductive region comprises a first doped region (Shin paragraph [0082]); and the method comprises forming a second doped region 90L adjacent the first doped region and between the first doped region and the isolation structure (Fig. 5A, paragraph [0079]).  

Regarding claim 26, Shin teaches the first doped region has a first concentration of dopants and the second doped region has a second concentration of dopants less than the first concentration of dopants (73 is highly doped compared to other regions such as 90L, paragraph [0058] of Shin ).  

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and further in view of Kim (US 20120299093 A1).

Regarding claim 27, Yamamoto teaches in Fig. 14 with associated text a method of forming a semiconductor arrangement, comprising: 
forming a first well 82 in a substrate 1 (Fig. 37, paragraph [0164]); 
forming a second well 72 in the substrate (Fig. 37, paragraph [0164]), wherein the second well surrounds the first well (Fig. 37); 
forming an oxide layer 3 over the substrate (Fig. 37, paragraph [0160]); 
forming a doped region 73 in the second well (Fig. 37, paragraph [0164]); 
forming a first spacer over the doped region; and 
forming a gate electrode 78 overlying the oxide layer and the second well (Fig. 37, paragraph [0164]), wherein the gate electrode extends from over the oxide layer (Fig. 37) to the first spacer.
	Yamamoto does not specify forming a first spacer over the doped region and the gate electrode extends from over the oxide layer to the first spacer.  
Kim teaches in Fig. 1 with associated text forming a first spacer (164 over 180) over a doped region 180 similar to that of Yamamoto and a gate electrode 160 extends from over an oxide layer 130 similar to that of Yamamoto to the first spacer (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a spacer similar to that of Kim over the doped region of Yamamoto so that the gate electrode extends from over the oxide layer to the first spacer because according to Kim the gate spacers 164 and the gate hard film pattern 195 protect the gate line 160 (Kim paragraph [0050] so that such a structure would be useful to protect the gate of Yamamoto.

Regarding claim 28, Yamamoto in view of Kim teaches the method of claim 27, comprising: forming a second spacer over the oxide layer, wherein the gate electrode extends from the second spacer to the first spacer.
	Yamamoto does not specify forming a second spacer over the oxide layer, wherein the gate electrode extends from the second spacer to the first spacer.  
Kim teaches in Fig. 1 with associated text forming a second spacer (164 or 130) over the oxide layer 130, wherein the gate electrode extends from the second spacer to the first spacer (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a spacer similar to that of Kim over the doped region of Yamamoto so that the gate electrode extends from over the oxide layer to the first spacer because according to Kim the gate spacers 164 and the gate hard film pattern 195 protect the gate line 160 (Kim paragraph [0050] so that such a structure would be useful to protect the gate of Yamamoto.

Regarding claim 29, Yamamoto teaches forming an isolation structure 1d in the substrate (Fig. 37, paragraph [0159]) prior to forming the oxide layer, wherein forming the oxide layer comprises forming the oxide layer to overlie the isolation structure (Fig. 37).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897